DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 02/22/2021. In virtue of this amendment: 
Claims 3-4 and 20-23 are canceled; 
Claims 24-27 are newly added;
Claims 1-2, 5-17 and 19 are currently amended; and thus, 
Claims 1-2, 5-19 and 24-27 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 has been considered by the examiner. 
Claim Objections
The objections to claims 1, 11 and 13 for minor informalities is withdrawn in view of the amendment made to the claim.   
Claim Rejections - 35 USC § 112
The rejections to claims 4, 6, 9-12, 14-17 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is either moot or withdrawn in view of the cancellation of the respective claims and/or amendments made to the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2008/0111757A1 hereinafter “Bisiules”. 
Regarding claim 27, Bisiules discloses an integrated antenna unit comprising: 
an integrated radiating element that is dual-polarization, single-polarization, or circular polarization (¶115L1-16: the +45° antenna unit radiates with a polarization at +45° to the antenna axis, while the -45° antenna unit radiates with a polarization at -45° to the antenna axis), the integrated radiating element comprising: 
a balun (¶121L14-15: the phase line and the splitter junction together act as a balun); 
a compact board that holds the balun 
a radiating surface coupled to the balun (¶119L2-3: radiating sections); and 
a reflect board beneath the integrated radiating element (¶115L2-3: a reflector tray is formed by a ground plane) without a direct contact therebetween (¶125L1-9: antenna unit could be spaced from the ground plane using dielectric spacers); and 
an RF component device that is: one of a phase shifter, a filter, an amplifier, or an attenuator (¶116L11-14: the feed section branches out from a single RF input section that is electrically connected to a coaxial transmission line); disposed beneath the integrated radiating element and on the reflecting board in a space between the integrated radiating element and the (as shown in Figure 5 for example, the dipole feed which is connected to the feed sections, provides support for the radiating sections, and provides a spacing between the ground plane and the radiating element);
configured to process a signal of interest (¶116L11-14: the feed section branches out from a single RF input section that is electrically connected to a coaxial transmission line) for a radio unit (¶116L23: the RF input section directly connects to the RF device); and supporting a fixture structure of the integrated radiating element to the reflecting board.  (as shown in Figure 5 for example, the dipole feed which is connected to the feed sections, provides support for the radiating sections, and provides a spacing between the ground plane and the radiating element) the RF component device having: an input; and an output connected directed with the balun. (as shown in Fig.5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bisiules in view of US2016/0056527A1 hereinafter “Pascolini”.
Regarding claim 24, Bisiules discloses an integrated antenna unit comprising: 

a balun (¶121L14-15: the phase line and the splitter junction together act as a balun); 
a compact board that holds the balun (¶126L1-26: dielectric spaces have a body portion; feed section, body portion are fixed together); 
a radiating surface coupled to the balun (¶119L2-3: radiating sections); and 
a transmission line serving the balun that is attached on the compact board (¶116L11-14: the feed section branches out from a single RF input section that is electrically connected to a coaxial transmission line)
a reflect board beneath the integrated radiating element (¶115L2-3: a reflector tray is formed by a ground plane) without a direct contact therebetween (¶125L1-9: antenna unit could be spaced from the ground plane using dielectric spacers); and 
an RF component device that is: disposed beneath the integrated radiating element and on the reflecting board in a space between the integrated radiating element and the integrated reflecting board (as shown in Figure 5 for example, the dipole feed which is connected to the feed sections, provides support for the radiating sections, and provides a spacing between the ground plane and the radiating element);
configured to process a signal of interest (¶116L11-14: the feed section branches out from a single RF input section that is electrically connected to a coaxial transmission line) for a radio unit (¶116L23: the RF input section directly connects to the RF device); and supporting a fixture structure of the integrated radiating element to the reflecting board.  (as shown in Figure 5 for example, the dipole feed which is connected to the feed sections, provides support for the radiating sections, and provides a spacing between the ground plane and the radiating element)

the transmission line topology and length being tuned to match 50 or 75 Ohm impedance of the integrated radiating element
Pascolini discloses an antenna device wherein 
the transmission line topology and length being tuned to match 50 or 75 Ohm impedance of the integrated radiating element, (¶58L1-2: transmission line may have an impedance of 50 ohms or other suitable impedance) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the transmission line to have 50 Ohm impedance or any other suitable impedance. .  
One of ordinary skill in the art would’ve been motivated because this helps match the impedance of the antenna to the impedance of the transmission line and thereby enhance antenna performance. (¶58L1-5)   
Response to Arguments
Applicant's arguments filed on 02/22/2021 have been fully considered but they are not persuasive. 
Applicant alleged that no prior art of rejection was made to any of claims 4, 6, 9-17 and 19 , and therefore is deemed allowable. 
The examiner disagrees, as clearly indicated on page.5 of the previous office action under the 112 rejections section, none of claims 4, 6, 9-17 and 19 has been further treated on its merits because the examiner cannot determine the scope of the claim. In this case the lack of prior art rejection does not equate to allowable subject matter, as any allowable subject matter would be clearly indicated by the examiner. 
Allowable Subject Matter
Claims 1-2, 5-19 and 25-26 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example:
an integrated radiating element comprising: 
a primary balun; 
a secondary balun in a same plan as the primary balun; 
a compact board that holds the primary balun and the secondary balun; and 
a radiating surface integrated with the compact board and coupled to the primary balun and the secondary balun; 
a reflect board beneath the integrated radiating element without a direct contact therebetween; and 
an RF component device that is: disposed beneath the integrated radiating element and on the reflecting board in a space between the radiating element and the integrated reflecting board; configured to process a signal of interest for a radio unit; and supporting a fixture structure of the integrated radiating element to the reflecting board
 
Regarding claims 2 and 5-19, the claims are allowed based upon dependency of allowed independent claim 1. 
Regarding claim 25, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example:
an integrated radiating element comprising: 
a primary balun having a first polarization; 

a compact board that holds the primary balun and the secondary balun; 
a transmission line that serves the primary balun and the secondary balun; and 
a radiating surface coupled to the primary balun and the secondary balun; 
a reflect board beneath the integrated radiating element without a direct contact therebetween; and 
an RF component device that is: disposed beneath the integrated radiating element and on the reflecting board in a space between the integrated radiating element and the integrated reflecting board; 
configured to process a signal of interest for a radio unit; and supporting a fixture structure of the integrated radiating element to the reflecting board.  
Regarding claim 26, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example:
an integrated radiating element comprising: 
a balun; 
a compact board that holds the balun; 
a transmission line serving the balun for a single polarization, the transmission line being attached on a top surface of the compact board; and 
a radiating surface coupled to the balun and attached on a bottom surface of the compact board; 
a reflect board beneath the integrated radiating element without a direct contact therebetween; and

configured to process a signal of interest for a radio unit; and supporting a fixture structure of the integrated radiating element to the reflecting board.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 25, 2021